UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant To Section 14(a) of theSecurities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☒ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 SPARK NETWORKS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: *** Exercise Your Right to Vote ***Important Notice Regarding the Availability of Proxy Materials for theShareholder Meeting to Be Held on May 11, 2017.Meeting InformationSPARK NETWORKS, INC. Meeting Type: Annual MeetingFor holders as of: March 24, 2017Date: May 11, 2017 Time: 9:00 a.m. local timeLocation:11150 Santa Monica BoulevardSuite 600Los Angeles, California 90025You are receiving this communication because you holdshares in the company named above. This is not a ballot. You cannot use this notice to vote theseshares. This communication presents only an overview ofthe more complete proxy materials that are available toyou on the Internet. You may view the proxy materialsonline at www.proxyvote.com or easily request a paper copy(see reverse side). We encourage you to access and review all of the importantinformation contained in the proxy materials before voting.E26245-P91331See the reverse side of this notice to obtainproxy materials and voting instructions. Before You VoteHow to Access the Proxy MaterialsProxy Materials Available to VIEW or RECEIVE:NOTICE AND PROXY STATEMENT ANNUAL REPORTHow to View Online:Have the information that is printed in the box marked by the arrow (located on thefollowing page) and visit: www.proxyvote.com.How to Request and Receive a PAPER or E-MAIL Copy:If you want to receive a paper or e-mail copy of these documents, you must request one. There is NO charge forrequesting a copy. Please choose one of the following methods to make your request:1) BY INTERNET: www.proxyvote.com 2) BY TELEPHONE: 1-800-579-1639 3) BY E-MAIL*: sendmaterial@proxyvote.com* If requesting materials by e-mail, please send a blank e-mail with the information that is printed in the box markedby the arrow (located on the following page) in the subject line..XXXX XXXX XXXX XXXX.XXXX XXXX XXXX XXXXRequests, instructions and other inquiries sent to this e-mail address will NOT be forwarded to your investmentadvisor. Please make the request as instructed above on or before April 27, 2017 to facilitate timely delivery.How To VoteE26246-P91331Please Choose One of the Following Voting MethodsVote In Person: If you choose to vote these shares in person at the meeting, you must request a "legal proxy." Todo so, please follow the instructions at www.proxyvote.com or request a paper copy of the materials, which will containthe appropriate instructions. Many shareholder meetings have attendance requirements including, but not limited to,the possession of an attendance ticket issued by the entity holding the meeting. Please check the meeting materialsfor any special requirements for meeting attendance.Vote By Internet: To vote now by Internet, go to www.proxyvote.com. Have the information that is printed in the boxmarked by the arrow (located on the following page) available and follow the instructions.Vote By Mail: You can vote by mail by requesting a paper copy of the materials, which will include a voting instruction form..XXXX XXXX XXXX XXXX Voting ItemsThe Board of Directors recommends you vote FOR the following proposals:2. To ratify the appointment of Grant Thornton LLPas the independent registered public accountingfirm of the Company for the year endingDecember 31, 2017.1. Election of Directors Nominees:3. To approve the Company's 2017 OmnibusIncentive Plan. 1a. Michael J. McConnell 1b. Michael B. BrodskyNOTE: To transact such other business as may properlycome before the Annual Meeting or any adjournmentsor postponements thereof.1c. Brad Goldberg 1d. Ian V. Jacobs 1e. John H. Lewis 1f. Walter L. Turek 1g. Daniel M. RosenthalE26247-P91331 Voting Instructions E26248-P91331
